 
 
I 
112th CONGRESS 2d Session 
H. R. 5595 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2012 
Mr. Ellison introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on plastic mesh for filters (high flow). 
 
 
1.Plastic mesh for filters (high flow) 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Woven mesh of perfluoroalkoxy copolymer resin with fibers measuring below 100 microns in diameter, for use in manufacturing filters of heading 8421 (provided for in subheading 5407.71.00)FreeNo changeNo changeOn or before 12/31/2015. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
